ICJ_050_BarcelonaTraction1962_BEL_ESP_1967-09-15_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 15 SEPTEMBRE 1967

1967

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER OF 15 SEPTEMBER 1967
Mode officiel de citation:

Barcelona Traction, Light and Power Company, Limited,
ordonnance du 15 septembre 1967, C.I.J. Recueil 1967, p. 12.

Official citation:

Barcelona Traction, Light and Power Company, Limited,
Order of 15 September 1967, I.C.J. Reports 1967, p. 12.

 

. |
Som. 316

 

 
12

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1967
1967
15 septembre 15 septembre 1967
Rôle général
n° 50

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et Particle 37 du Règlement de la
Cour,

Vu l’ordonnance du 12 avril 1967 reportant au 24 octobre 1967 la date
d'expiration du délai pour le dépôt de la duplique du Gouvernement
espagnol;

Considérant que, par lettre du 1®7 septembre 1967, l'agent du Gouverne-
ment espagnol a, pour les raisons par lui indiquées, demandé le report au
31 mai 1968 de la date d’expiration du délai pour le dépôt de la duplique;

Considérant que le 1% septembre 1967 copie certifiée conforme de

ladite lettre a été communiquée à l’agent du Gouvernement belge, qui
a été invité à faire connaître les vues de son gouvernement à cet égard;

4
13 BARCELONA TRACTION (ORDONNANCE 15 IX 67)

Considérant que, par lettre du 8 septembre 1967, l’agent du Gouverne-
ment belge a fait connaître que son gouvernement ne soulevait pas d’ob-
jection quant au principe de la prorogation du délai;

Considérant les raisons spéciales que le défendeur invoque pour
justifier sa demande de prorogation;

Considérant que, dans l’esprit de l’article 37, paragraphe 3, du Règle-
ment de la Cour, la réponse de l’agent du Gouvernement belge peut être
interprétée comme un accord de principe sur le bien-fondé d’une proroga-
tion;

Reporte au 31 mai 1968 la date d'expiration du délai fixé pour le dépôt
de la duplique du Gouvernement espagnol.

Fait en français et en anglais, le texte français faisant foi, au palais de
la Paix, à La Haye, le quinze septembre mil neuf cent soixante-sept, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement belge
et au Gouvernement espagnol.

Le Président,
(Signé) J. L. BUSTAMANTE R.

Le Greffier,
{ Signé) S. AQUARONE.
